DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 15-21 & 23-35 are pending in this application. Applicant's election with traverse of Invention III (Claims 30-35) in the reply filed on 12/09/2020 is acknowledged.  Claims 15-21 & 23-29 have been withdrawn. The traversal is on the ground(s) that the three inventions are not distinct because the three inventions have materially similar design, mode of operation, function and effect, and the three inventions significantly overlap in scope thereby not providing an undue burden on the Examiner.  This is not found persuasive because the three inventions are distinct from each other because, as cited in the Restriction Requirement, the claims are not capable of use together, do not overlap in scope, and there is nothing on the record to say they are obvious variants of each other. All have different method steps said in different manners that provide each with its unique scope, thus being distinct. The Examiner further notes that due to the differences in language through all inventions claims, the different inventions could require a different search and require use of different prior art for each, taking a lot of time, creating undue burden.
The requirement is still deemed proper and is therefore made FINAL.
This communication is the first action on the merits of Claims 30-35. The Information Disclosure Statement (IDS) filed on 11/22/2019 has been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A) The term “additional inlets” in Claim 30, line 10 renders the claim indefinite because it is not clear if these inlets are in addition to the first inlet or the plrauilty of inlets. For the purposes of examination, “additional inlets” has been construed to be additional inlets of the plurality of inlets.

B) The term “additional inlets” in Claim 31, line 2 renders the claim indefinite because it is not clear if these are the same additional inlets as Claim 30 or are different additional inlets. For the purposes of examination, “additional inlets” has been construed to be the additional inlets.

C) Claims 32-35 are also rejected due to their dependency on Claim 30.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 30-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication Number 2012/0298337 A1 to Tiwari in view of US Patent Publication Number 2008/0291625 A1 to Rathbun and further in view of US Patent Publication Number 2011/0265449 A1 to Powell.

A) As per Claim 30, Tiwari teaches a method of cooling electrical equipment (Tiwari: Figure 3), comprising: 
connecting an outlet of a manifold to a cooling system (Tiwari: Figure 3, Item 304; Paragraph 0022); 
connecting a first tubing duct to the first inlet (Tiwari: Figure 3, tubing from teach hot unit 312 to manifold 304); 
positioning an air intake port formed in a distal end of the first tubing duct in a thermal dissipation zone of the electrical equipment (Tiwari: Figure 3, air intake port from 312 into tubing that leadings to Item 304); and 
Tiwari does not teach removing a cover from a first inlet of a plurality of inlets of the manifold;
the tubing duct being flexible;
incrementally adding additional flexible tubing ducts to address changes in thermal cooling requirements in response to installation of additional electrical equipment, by removing covers from additional inlets of the manifold and connecting each additional flexible tubing duct to one of the additional inlets.
However, Rathbun teaches a flexible tubing duct (Rathbun: Figure 6, Items 601 & 603); and
incrementally adding additional flexible tubing ducts to address changes in thermal cooling requirements in response to installation of additional electrical equipment, by connecting each additional flexible tubing duct to one of the additional inlets (Rathbun: Figure 6, each time an new equipment is added a new duct is added to the inlets on 155).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Tiwari by making the system with flexible tubing that can be adjusted to suit the needs of the system, as taught by Rathbun, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been 
Tiwari in view of Rathbun does not explicitly teach removing a cover from a first inlet of a plurality of inlets of the manifold, and removing covers from additional inlets of the manifold.
However, Powell teaches removing covers from needed air inlets of a manifold (Powell: Figure 2B, Item 28 covers manifold holes when not in use and is removed to attach respective Item 22 to the hole).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Tiwari in view of Rathbun by adding covers to the inlet openings to be removed when that inlet is needed, as taught by Powell, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Tiwari in view of Rathbun with these aforementioned teachings of Powell with the motivation of preventing airflow from leaking out of the unneeded air inlets, thereby preventing airflow and energy losses in the system.

B) As per Claim 31, Tiwari in view of Rathbun and Powell teaches that incrementally adding additional flexible tubing ducts includes positioning an air intake port formed in a distal end of each additional flexible tubing duct in a convective heating zone of the additional electrical equipment (Rathbun: Figure 6, each time an new equipment is added a new duct is added to the inlets on 155 and connects to thermal zone of equipment).

C) As per Claim 32, Tiwari in view of Rathbun and Powell teaches that re-positioning the air intake ports of the first flexible tubing duct and the additional flexible tubing ducts in response to a change of the electrical equipment from a configuration having a thermally convective first profile to a configuration having a thermally convective second profile (Rathbun: Figure 6, each time an new equipment is added a new duct is added to the inlets on 155 and connects to thermal zone of equipment) 

D) As per Claim 33, Tiwari in view of Rathbun and Powell teaches that removing the first flexible tubing duct from the first inlet and replacing the cover on the first inlet, in response to a reconfiguration of the electrical equipment (The cover 28 in Figure 2B of Powell would be added to the inlet in Rathbun if equipment was removed and the respective flexible duct was no longer needed in that area).

 positioning the manifold adjacent a rack in which at least some of the electrical equipment is installed (Tiwari: Figure 3, Item 304 is adjacent the racks).


Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tiwari in view of Rathbun and Powell as applied to claim 34 above, and further in view of US Patent Number 7,363,879 B2 to Bonner.

A) As per Claim 35, Tiwari in view of Rathbun and Powell teaches all the limitations except that the air intake port is formed in a rigid member comprising the distal end of the first flexible tubing duct, and further comprising connecting the rigid member to the rack.
However, Bonner teaches an air intake port is formed in a rigid member comprising the distal end of the first flexible tubing duct, and further comprising connecting the rigid member to the rack (Bonner: Figure 18, Items 616 & 618 are rigid and connected to rack where the electronic equipment of Tiwari and Rathburn would be).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Tiwari in view of Rathbun and Powell by having the ends attached directly to the rack with rigid members, as taught by Bonner, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Tiwari in view of Rathbun and Powell with these aforementioned teachings of Bonner with the motivation of providing the system as close to the heat sources as possible to allow for maximum airflow where it is needed while utilizing a rigid member to prevent the airflow from accidentally closing the intake ports of the ducts.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511.  The examiner can normally be reached on M-F 8AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Allen R Schult/Examiner, Art Unit 3762